Judgment of the Supreme Court, Richmond County, *941dated August 10, 1974, affirmed, without costs. Matter of Simon v. Power (17 N Y 2d 924) is not in point for here the good faith of the respondents is not in issue and general objections were filed. That respondents were justified in filing petitions for- the opportunity to ballot is manifest by the concession on oral that the Board of Elections sustained the validity of the objections to their candidacies. Latham, Acting P. J., Shapiro, Cohalan and Munder, JJ., concur.